Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “wherein each of the first main input unit, the first auxiliary input unit, the second main input unit and the second auxiliary input unit corresponds to an sub-operational amplifier, wherein, during the first operation period, an input signal is inputted to a non-inverting terminal and an inverting terminal of each of the first main input unit and the second main input unit and an inverting terminal of each of the first auxiliary input unit and the second auxiliary input unit and the output signal is inputted to an non-inverting terminal of each of the first auxiliary input unit and the second auxiliary input unit, and wherein, during the second operation period, the input signal is inputted to the inverting terminal of each of the first main input unit, the first auxiliary input unit, the second main input unit and the second auxiliary input unit, the output signal is inputted to the non-inverting terminal of each of the first main input unit and the second main input unit, and the intermediate voltage is inputted to the non-inverting terminal of each of the first auxiliary input unit and the second auxiliary input unit.”

Claims 2-7 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.

Claim 8, none of the prior art of record teaches alone or in combination the limitation “wherein the circuit selector continuously outputs a compensated output signal comprising the first signal compensated for an offset voltage of the input signal or the second signal compensated for an offset voltage of the input signal…wherein, when the 

Claims 9-14 are dependent upon claim 8 and are allowed for the reason set forth above in claim 8.  

Claim 15, none of the prior art of record teaches alone or in combination the limitation “a first operational amplifier receiving an input signal and outputting a first signal; a second operational amplifier receiving the input signal and outputting a second signal; and a circuit selector configured to select and output one of the first signal and the second signal, wherein the circuit selector continuously outputs a compensated output signal comprising the first signal compensated for an offset voltage of the input signal or the second signal compensated for an offset voltage of the input signal, and wherein each of the first operational amplifier and the second operational amplifier comprises…wherein, when the first operational amplifier operates in the first operation period, the second operational amplifier operates in the second operation period, and when the first operational amplifier operates in the second operation period, the second operational amplifier operates in the first operation period.”

Claims 16-20 are dependent upon claim 15 and are allowed for the reason set forth above in claim 15.  
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691